Citation Nr: 1233741	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for avascular necrosis of the right hip. 

2.  Entitlement to service connection for chronic pain syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on appeal.  

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned in Oakland, California.  A transcript of that hearing is of record and associated with the claims folder.  

By rating decision of May 2012, service connection for posttraumatic stress disorder (PTSD), was granted with an evaluation of 100 percent, effective June 2002.  This constitutes a full grant on appeal of this issue and it is no longer before the Board.  

In a July 2012 letter to VA, the Veteran requested notification regarding his claims for service connection for left and right ear hearing loss and service connection for chronic pain syndrome.  

By rating decision of October 2007, service connection for left and right ear hearing loss was denied.  A notice of disagreement (NOD) was submitted in January 2008.  A statement of the case (SOC) was issued in March 2010.  He was advised he had 60 days to file his substantive appeal.  Neither the Veteran nor his representative responded within the applicable time period.  Hence, as the appeal was not perfected, the issue of entitlement to service connection for left and right ear hearing loss is not the subject of appellate review.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.1103 (2011).  

As to the claim for service connection for chronic pain syndrome, the Veteran was denied service connection by rating decision of October 2008.  The Veteran expressed disagreement with the denial in August 2009; however, no SOC has been issued.  Therefore, a remand of that issue to the RO via the Appeals Management Center (AMC), in Washington, DC, is required.  Manlincon v. West, 12 Vet.App. 238, 240 (1999).  

Finally, in September 2012, the Veteran submitted a vague claim for undiagnosed systemic illnesses that can be attributed to toxic drinking water that he was exposed to while stationed to Camp Lejeune, North Carolina.  This issue is not inextricably intertwined with the issues on appeal.  Therefore, it is referred to the RO for appropriate action.  


REMAND

In October 2010, the Veteran filed a claim for compensation under the provisions of 38 U.S.C.A. § 1151.   He stated that he was misdiagnosed with avascular necrosis of the hip and underwent surgery in 1989 as a result of the misdiagnosis.  He also stated that he underwent surgery in September 1990, which resulted in even greater disability.  He maintains that he suffers from pain and loosening of the joint due to the September 1990 hospitalization.  A VA opinion was scheduled to address the Veteran's arguments and to determine if he had any additional disability the result of his right hip diagnosis and surgery.  

In January 2011, the Veteran underwent VA examination regarding his right hip disability.  A normal range of motion was demonstrated.  However, the examination findings revealed pain, tenderness, guarding of movement, and weakness of the right hip.  It was also observed that the Veteran had an antalgic gait and he walked with a cane.  The examiner stated specifically that there was guarding of movement on all ranges of motion of the right hip due to pain, and that the Veteran had a moderate degree of right hip weakness.  Deformity of the hip was observed as well.  The examiner also indicated that the Veteran had decreased mobility and strength and that his right hip disorder had severe effects or prevented him from performing most of his daily activities.  Nevertheless, despite these findings, the examiner ultimately concluded that there was insufficient objective evidence to warrant an acute or chronic right hip disorder or residuals thereof.  No explanation was provided.

Clearly, clarification must be made with regard to the Veteran's right hip in light of the symptomatic and clinical findings found on examination and the examiner's conclusion of no right hip disorder or residuals thereof.  

Additionally, the Veteran claims service connection for chronic pain syndrome.  This claim was denied by rating decision of October 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD) with respect to the October 2008 decision.  The RO responded later that month by acknowledging its receipt of the NOD and informing the Veteran that a statement of the case (SOC) would follow.  Given the close proximity between the time that the Veteran's 1151 claim was certified to the Board and the RO's August 2009, the undersigned assumed an SOC would indeed be furnished to the Veteran.  However, to date, no SOC has been issued with regard to the issue of service connection for chronic pain syndrome.  Under the circumstances, the Board no longer has any discretion and is obliged to remand this issue of service connection for chronic pain syndrome for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to service connection for chronic pain syndrome.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO/AMC must ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO/AMC should contact the examiner who performed the Veteran's January 2011 VA medical examination and opinion.  The examiner should clarify his findings related to the Veteran's right hip, relative to the Veteran's alleged misdiagnosis for avascular necrosis of the right hip.  The examiner should review the pertinent information in the claims file relating to diagnosis and treatment of the Veteran's alleged avascular necrosis, including all pertinent treatment records from 1989 up to and including the September 1990 surgery, and the findings of the January 2011 examination.  If the examiner is no longer available, the Veteran should be provided another VA orthopedic examination and that examiner should make the following determinations:

a. Please state whether the Veteran has a present disability right hip.  In providing this opinion, please reconcile the determination made in the January 2011 examination that there is no evidence of a present disability of the right hip with the findings of deformity, chronic pain, tenderness, weakness, and guarding of movement of the right hip, and functional impairment.
  
b. If a present disability of the right hip is shown, please state whether the diagnosis of avascular necrosis of the right hip in June 1989 and subsequent surgery in September 1990 caused or contributed to that disability.  Notably, did the diagnosis of avascular necrosis of the right hip in June 1989 and subsequent surgery in September 1990 result in additional right hip disability? Please identify each disability, if such is present.

c. If additional disability exists, was this due to carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in its treatment of the Veteran in June 1989 and September 1990, i.e. misdiagnosis of the Veteran's condition, carelessness or lack of proper skill in installing his prosthetic hip?

d. If not, was the proximate cause of the Veteran's additional disability an event not reasonably foreseeable?  For the purposes of the discussion, an event which is "not reasonably foreseeable" need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, i.e., whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Readjudicate the Veteran's claims of entitlement to compensation under the provision of 38 U.S.C.A. 
§ 1151 for avascular necrosis of the right hip and service connection for chronic pain syndrome.    If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


